         Case 3:19-cr-00102-EMC Document 30 Filed 07/17/19 Page 1 of 1



                             UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA

                                    CRIMINAL MINUTES

Date: July 17, 2019               Time: 2:50 – 2:52 =            Judge: EDWARD M. CHEN
                                        2 Minutes

Case No.: 19-cr-00102-EMC-1 Case Name: USA v. John C. Fry
Attorney for Government: Kimberly Hopkins
Attorney for Defendant: Gail Shifman
Defendant: [X] Present [ ] Not Present
Defendant's Custodial Status: [ ] In Custody [X] Not in Custody

 Deputy Clerk: Angella Meuleman                         Court Reporter: Marla Knox
 Interpreter:                                           Probation Officer:


                                        PROCEEDINGS

Status Conference – held.

                                          SUMMARY

Parties are close to resolving case and requested to place this matter August 14, 2019 for possible
change of plea. Court is unavailable on date of Jury Selection, 12/10/2019. In the event it
becomes necessary, Jury Selection is rescheduled for 12/13/2019 at 8:30 a.m.


CASE CONTINUED TO: August 14, 2019 at 2:30 p.m. for Change of Plea.
